DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 10/05/21. The amendments made to the claims have overcome the objections and the rejections previously set forth in the office action mailed 07/07/21, but do not place the application in condition for allowance for the reasons set forth below. In the amendment, claims 1, 3, and 5 have been amended, claims 16-20 have been newly added, and claims 1-5 and 16-20 are pending for examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moua, US20140257285A1, herein “Moua”.
Re. claim 1, Moua discloses a surgical instrument 100 (Fig. 1), comprising: 
a housing 112 (Fig. 1) including at least one actuator 122 (Fig. 1) disposed thereon; 
an elongated shaft 116 extending from a distal portion of the housing 112 (Fig. 1), the elongated shaft 116 including an end effector assembly 114 engaged at a distal end thereof (Fig. 1), the end effector assembly 114 including a pair of opposing jaw members 130/132, at least one of the jaw members 132 including a knife channel 158 (Fig. 2A, [0059]) defined therein;  
an articulation section 160 (Fig. 3A) disposed between the housing 112 and the end effector assembly 114 (Fig. 3A), the articulation section 160 configured to selectively articulate the end effector assembly upon actuation of the at least one actuator 122 ([0081]-[0082]; the actuator 122 induce motion of the articulation section 160 in order to close or open the jaws of the end effector), the articulation section 160 and a proximal end of the knife channel defining a first distance therebetween (Fig. 2A and 3A, the first distance is defined by the proximal end of the knife channel 158 (Fig. 2A) and continued with the entire length of the articulation section 160); and 
a knife assembly (combination of 156 and 102) including: 
a knife 156 having proximal and distal ends defining a knife length therebetween (Fig. 3A, the entire length of the knife 156), the proximal end including an engagement feature (the engagement feature is the proximal surface of the knife which the knife drive rod is welded to) disposed thereon; and 
a knife drive rod 102 configured to operably engage the engagement feature to secure the knife drive rod 102 to the knife 156 such that the distal end of the knife extends beyond the engagement feature and wherein the knife length is less than the length of the first distance (as shown in Fig. 3B, the knife rod 102 is secured to the knife’s proximal end by the engagement feature that located at the proximal end surface of the knife, wherein the knife extends beyond the engagement feature and the knife length is less than the length of the first distance which defined by the combination length of the proximal end of the knife channel 158 and the entire length of the articulation section 160).
Re. claim 16, Moua discloses wherein the engagement feature is disposed on a proximal half of the knife (Fig. 3A, the engagement feature which is the proximal surface of the knife is disposed on the proximal half of the knife).
Re. claim 17, Moua discloses wherein the distal end of the knife 156 extends distally beyond a distal end of the knife drive rod 102 (See Fig. 3A).
Re. claim 20, Moua discloses wherein the knife assembly includes a tube 109 (Fig. 3A) configured to operably engage the knife 156, and wherein the tube threadedly engages the knife drive rod 102 (The definition of threaded/threading/threads is defined by Merriam-webster dictionary as “to pass something into or through something, see “https://www.merriam-webster.com/dictionary/thread”). As the claim is given the broadest reasonable interpretation consistent with the specification, the examiner understood the term “threadedly engages” as the knife drive rod is passing into or through the tube. In Moua, [0063], Fig. 3A, the tube 109 engages with the knife 156 when the knife drive rod 102 is threadedly entering/passing through the recess 105 of the tube 109). 
Allowable Subject Matter
Claim 2-5 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re. claims 2-5, the prior arts fail to disclose, teach, or suggest the surgical instrument as claimed including the combination of a housing including at least one actuator, an elongated and wherein the engagement feature of the knife assembly includes at least one capture tab disposed within an aperture defined within the proximal end of the knife.
Re. claims 18-19 the prior arts fail to disclose, teach, or suggest the surgical instrument as claimed including the combination of a housing including at least one actuator, an elongated shaft including an end effector assembly which including a pair of opposing jaw members wherein at least one of the jaw members including a knife channel defined therein; an articulation section configured to selectively articulate the end effector assembly upon actuation of the at least one actuator, and wherein the articulation and the proximal end of the knife channel defining a first distance, and a knife assembly including a knife having a knife length, wherein the proximal end of the knife including an engagement feature, and a knife drive rod which engages the engagement feature and wherein the distal end of the knife extends beyond the engagement feature and wherein the knife length is less than the length of the first distance and wherein the engagement feature includes at least two tabs disposed within an aperture defined within the knife.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
Overmyer et al., US20170079640, Fig. 1 and 8, discloses a surgical device having a housing including at least one actuator, an elongated shaft including an end effector assembly which includes a pair of opposing jaw members, at least one of the jaws including a knife channel, an articulation section, a knife assembly including a knife having an engagement feature disposed at the proximal end of the knife, and a knife drive rod. Although, Overmyer discloses the engagement feature 284 is a capture tab, but the capture tab was not disposed within an aperture defined within the knife as claimed.
Hixson et al., US20090012520, Fig. 1 and 13, discloses a surgical device having a housing including at least one actuator, an elongated shaft including an end effector assembly which includes a pair of opposing jaw members, at least one of the jaws including a knife channel, an articulation section, a knife assembly including a knife and a knife drive rod. However, Hixson does not disclose an engagement feature including at least one capture tab disposed within an aperture defined within the proximal end of the knife.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

UYEN N. VO
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771